Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mark Rausch, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-533
Decision No. CR2926

Date: September 18, 2013

DECISION

Physician Services Nationwide, appearing here on behalf of Petitioner Mark Rausch,
M.D.., appeals the effective date assigned to Petitioner’s enrollment as a Medicare
provider with Emergency Physicians Care Center, PLLC. For the reasons explained
below, I grant the Centers for Medicare & Medicaid Services’ (CMS’s) Motion for
Summary Judgment and uphold the January 18, 2013 effective date.

I. Background

On March 6, 2013, Petitioner filed a hearing request challenging the effective date
determination made by Palmetto GBA (Palmetto), a Medicare contractor. In accordance
with my Acknowledgment and Initial Docketing Order dated March 20, 2013, CMS and
Petitioner filed Reports of Readiness. I convened a teleconference in this matter on June
12, 2013, and issued an Amended Order. Subsequently, CMS submitted a Motion for
Summary Judgment and a brief in support of its motion (CMS Br.), along with five
exhibits identified as CMS Exs. 1-5. Petitioner filed a brief in opposition to the CMS
Motion for Summary Judgment (P. Br.), and attached several documents, which I have
identified as P. Ex. 1. Neither party chose to file an Answer Brief. On August 15, 2013, I
issued an Order Closing Record in this matter.

In the absence of objection, I admit CMS Exs. 1-5 and P. Ex. | into the record.
II. Applicable Law

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for providers and
suppliers. Act §§ 1102, 1866(j) (42 U.S.C. §§ 1302, 1395cc(j)). Under the Secretary’s
regulations, a provider or supplier that seeks billing privileges under Medicare must
“submit enrollment information on the applicable enrollment application. Once the
provider or supplier successfully completes the enrollment process . . . CMS enrolls the
provider or supplier into the Medicare program.” 42 C.F.R. § 424.510(a).

Also, a “provider or supplier must submit a complete enrollment application and
supporting documentation to the designated Medicare fee-for-service contractor,” and the
application must include “complete . . . responses to all information requested within
each section as applicable to the provider or supplier type.” 42 C.F.R. § 424.510(d)(1)-
(2).

The effective date of enrollment for physicians and nonphysician practitioners is set as
follows:

The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner organizations is
the later of the date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing services at a
new practice location.

42 C.F.R. § 424.520(d).
III. Issue

The issue in this case is whether CMS’s contractor and CMS properly determined
Petitioner’s effective date of Medicare enrollment.
IV. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

1. This case is appropriate for summary judgment.

CMS argues that it is entitled to summary disposition in the nature of summary judgment.
The Departmental Appeals Board (Board) stated the standard for summary judgment:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehabilitation & Skilled Nursing Center, DAB No. 2300, at 3 (2010) (citations
omitted).

The Board has further explained that the role of an Administrative Law Judge (ALJ) in
deciding a summary judgment motion differs from the ALJ’s role in resolving a case after
a hearing. The ALJ should not assess credibility or evaluate the weight of conflicting
evidence. Holy Cross Village at Notre Dame, Inc., DAB No. 2291, at 5 (2009).

I have accepted all of Petitioner’s factual assertions as true and drawn all reasonable
inferences in Petitioner’s favor. Therefore, I accept Petitioner’s claim that Petitioner
mailed a Medicare enrollment application around November 1, 2012. Hearing Request
(AR); P. Br. at 1. I further accept Petitioner’s concession that this application was not
received and “never scanned into the system for review” by Palmetto. P. Br. at 1.
Finally, I accept Petitioner’s assertion that a new Medicare enrollment application was
submitted in January of 2013, after Petitioner spoke with a Palmetto representative and
learned the application sent around November 1, 2012 had not been processed. HR; P.
Br. at 1. For the purposes of summary judgment, I accept Petitioner’s description of
these events as true. However, this depiction does not support a favorable outcome for
Petitioner. Petitioner has not disputed any fact material to my resolution of the case.
Accordingly, I agree with CMS that summary judgment is appropriate.
2. CMS correctly determined the effective date of Petitioner’s Medicare
enrollment.

Petitioner is a physician employed by Emergency Physicians Immediate Care (the group
practice) located in Midlothian, Virginia. CMS Ex. 3; P. Br. at 1. On or about November
1, 2012, Petitioner contends that he and several other physicians signed Medicare
enrollment applications and applications to assign Medicare payments (Forms CMS 855R
and CMS 8551) for participation as group practice members, and began seeing Medicare
beneficiaries. HR; P. Br. at 1. Petitioner claims that his enrollment application was
submitted on November 1, 2012 to Palmetto, along with the applications of the other
group practice members. P. Br. at 1. Petitioner did not send this Medicare enrollment
application by certified or registered mail and cannot provide proof showing that
Petitioner mailed a completed, approvable enrollment application to Palmetto on
November 1, 2012. Also, a cover letter to Medicare dated September 6, 2012, submitting
three other group practice members’ Medicare enrollment applications referenced in
Petitioner’s brief, does not mention or include Petitioner’s Medicare enrollment
application. CMS Ex. 1.

Subsequently, Petitioner called Palmetto to verify that Petitioner’s application had been
received. P. Br. at 1. A Palmetto representative informed Petitioner that the enrollment
application “was not scanned into the system and therefore, resubmit.” P. Br. at 1.
Petitioner began preparing another application for submission following this
conversation. P. Br. at 1. On January 18, 2013, Palmetto received an application to
assign Petitioner’s Medicare payments and Petitioner was given a retrospective billing
date of December 19, 2012.'! CMS Exs. 2,5.

The determination of the effective date of Medicare enrollment is governed by 42 C.F.R.
§ 424.520. Section 424.520(d) provides that the effective date for enrollment for
physicians, among others, is “the later of the date of filing of a Medicare enrollment
application that was subsequently approved by a Medicare contractor or the date an
enrolled physician or nonphysician practitioner first began furnishing services at a new
practice location.” The “date of filing” is the date that the Medicare contractor “receives”
a signed enrollment application that the Medicare contractor is “able to process to
approval.” 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008). It is well settled that the date
of filing is the date the Medicare contractor receives an approvable application. Caroline
Lott Douglas, PA, DAB CR2406 (2011); Rizwan Sadiq, M.D., DAB CR2401 (2011);
Jennifer Tarr, M.D., DAB CR2299 (2010); Roland J. Pua, M.D., DAB CR2163 (2010);
Michael Majette, D.C., DAB CR2142 (2010).

' Petitioner’s effective date of Medicare enrollment is January 18, 2013, the date
Petitioner’s enrollment application was received by Palmetto. However, Palmetto
granted Petitioner authorization to file claims for services retrospective to December 19,
2012. CMS Br. at 1-2; 42 C.F.R. § 424.521(a)(1).
Petitioner requests that I hold the date that he asserts he first submitted an application to
be controlling, even though there is no evidence that this application was received or
processed by Palmetto. Petitioner wishes to have his billing privileges adjusted to the
date that Petitioner alleges he initially sent an application, but Petitioner has pointed to no
authority that would allow this departure from settled principles. Petitioner presents no
evidence that would support his assertion that he mailed an application on November 1,
2012. Moreover, the regulations are clear that an application must be received and
subsequently approved by a Medicare contractor before an effective date can be
established. It is undisputed that the contractor did not receive an application it was able
to process to approval from Petitioner until January 18, 2013. Therefore, the correct
effective date of Petitioner’s enrollment remains January 18, 2013. 42 C.F.R.

§ 424.520(d).

Petitioner’s argument is essentially that the effective date should be adjusted because the
CMS contractor mishandled the application Petitioner sent in November of 2012. As
blunt as this assertion is, Petitioner can point to no evidence in support of it, and in the
absence of any such evidence I cannot accept it as proven. Even if the assertion were
proven, however, this is not a basis to adjust Petitioner’s enrollment date. Petitioner’s
argument amounts to a claim of equitable estoppel. It is well-established by federal case
law, and in Board precedent, that: (1) estoppel cannot be the basis to require payment of
funds from the federal government; (2) estoppel can lie against the government, if at all,
only on a showing of affirmative misconduct, such as fraud; and (3) I am not authorized
to order payment contrary to law based on equitable grounds. See, e.g., Oklahoma Heart
Hospital, DAB No. 2183, at 16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9
(2008), aff'd, 567 F.3d 1202 (10th Cir. 2009); Office of Personnel Management v.
Richmond, 496 U.S. 414 (1990); Heckler v. Community Health Services of Crawford
County, Inc., 467 U.S. 51 (1984). Petitioner alleges no affirmative misconduct against
the government, and it is simply the case that the regulations governing this situation
were promulgated with the understanding that these stricter requirements for enrolling
and maintaining enrollment would have possible effects on providers and suppliers. Yet,
the stricter Medicare enrollment requirements — such as those that guide this decision —
were understood as a necessary means to further program integrity. See 73 Fed. Reg.
69,725, 69,768 (November 19, 2008).
V. Conclusion

For the reasons explained above, and based on the undisputed fact that Palmetto did not
receive an enrollment application it was able to process to approval from Petitioner until
January 18, 2013, I conclude that Petitioner’s effective date of enrollment was correctly
determined to be January 18, 2013.

/s/
Richard J. Smith
Administrative Law Judge

